Name: Commission Regulation (EEC) No 2403/86 of 30 July 1986 amending Regulation (EEC) No 654/86 fixing, for the 1986 fishing year, the overall foreseeable level of imports for the products subject to the supplementary trade mechanism in the fisheries sector
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 31 . 7 . 86 Official Journal of the European Communities No L 208/23 COMMISSION REGULATION (EEC) No 2403/86 of 30 July 1986 amending Regulation (EEC) No 654/86 fixing, for the 1986 fishing year, the overall foreseeable level of imports for the products subject to the supplementary trade mechanism in the fisheries sector THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal and in particular Article 174 thereof, Whereas Commission Regulation (EEC) No 654/86 of 28 February 1986 fixing, for the 1986 fishing year, the overall foreseeable level of imports for the products subject to the supplementary trade mechanism in the fisheries sector (') has fixed for certain fishery products the overall foresee ­ able level of imports for the 1986 fishing year ; whereas this foreseeable level includes, for each product in ques ­ tion, an annual quota of imports from third countries fixed for the fishery year 1986 by Commission Regulation (EEC) No 655/86 (2) ; Whereas, as regards Spain, the quota for cod, not dried, salted or in brine has been increased by 2 000 tonnes by Commission Regulation (EEC) No 2168/86 (3) ; whereas as it is appropriate consequently to adapt for this Member State the overall foreseeable level of imports of the product in question to be found in Regulation (EEC) No 654/86 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fishery Products, HAS ADOPTED THIS REGULATION : Article 1 In the table in part A of the Annex to Regulation (EEC) No 654/86, for the level of imports of cod, not dried , salted or in brine falling within Common Customs Tariff subheading 03.02 A I ex b), ' 11 420' is replaced by ' 13 420 '. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 30 July 1986. For the Commission Antonio CARDOSO E CUNHA Member of the Commission (') OJ No L 66, 8 . 3 . 1986, p . 6 . 0 OJ No L 66, 8 . 3 . 1986, p . 9 . O OJ No L 189, 11 . 7 . 1986, p . 11 .